828 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Melvin HOLLAND, Plaintiff-Appellant,v.George WILSON, Warden Gene A. Scroggy, Betty Lou Vaughn andMarion Tompkins, Defendants-Appellees.
No. 87-5225
United States Court of Appeals, Sixth Circuit.
September 1, 1987.

ORDER
Before NATHANIEL K. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.


1
This pro se Kentucky prisoner appeals from a district court judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983 against members of the Kentucky Corrections Cabinet.  Upon consideration of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon review of the record, we affirm the summary judgment of the district court.  Plaintiff has failed to allege any constitutional deprivation in the manner in which his parole eligibility is calculated by the defendants.  See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Beard v. Livesay, 798 F.2d 874, 876-79 (6th Cir. 1986).  Consideration of plaintiff's prior convictions is proper under Kentucky State parole regulations.  The defendants are entitled to summary judgment as a matter of law.  See Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984); County of Oakland v. City of Berkley, 742 F.2d 289, 298 (6th Cir. 1984).


3
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.